PER CURIAM.
The order appealed from will be modified as follows: Paragraphs 2 and 3, by eliminating the provision as to giving dates and places; paragraph four, by striking it out; paragraphs 5 and 6 by striking out all the requirements, except the names of the persons referred to in the fifth paragraph of the answer. As so modified, the order will be affirmed, without costs to either party; defendants to have the right to serve a further bill, containing the names of other customers and employes, at any time before the cause appears on the day calendar. Order modified, as directed in opinion, and, as so modified, affirmed, without costs, with leave to defendant to serve a further bill of particulars as indicated in opinion. Settle order on notice.